Citation Nr: 0925873	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to November 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In October 2005, the Veteran testified 
before the undersigned at a Board hearing at the RO via video 
conference.  A transcript of the hearing has been 
incorporated into the claims file.  This matter was 
previously before the Board in November 2005 and March 2008 
at which times the case was remanded for additional 
development.


FINDING OF FACT

The veteran's claimed stressors are not related to combat and 
have not been corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In the present appeal, 
the appellant was provided with initial notice of the VCAA in 
May 2002 which was prior to the February 2003 rating decision 
on appeal.  Therefore, the express requirements set out by 
the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In two May 2002 letters, a January 2006 letter, and an 
April 2008 letter, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
her claim for service connection for PTSD, and which party 
was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the letters 
noted above informed the appellant that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in her possession.  
See Pelegrini II, at 120-21.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

Moreover, the Board issued the appellant letters in October 
2002 and April 2008 requesting a statement of potential and 
alternative sources of supporting evidence regarding the 
alleged sexual assault and furnishing a PTSD questionnaire 
form to her for her completion.  This request letter was 
issued in accordance with the requirements of Patton v. West, 
12 Vet. App. 272, 276 (1999), regarding the special care to 
be exercised in requesting corroborating evidence from the 
veteran or otherwise corroborating claims of personal assault 
stressors.  

The Board thus finds that all notices required by VCAA and 
implementing regulations, as well as by Patton and VA 
Adjudication Procedure Manual M21-1, Part III, Chapter 5.14 
c. (instructions for PTSD claims based on personal assault), 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in March 2009.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, including 
affording the appellant VA examinations during the appeal 
period, providing her with the opportunity to attend a Board 
hearing which she attended via video conference in October 
2005, and seeking verification of the claimed stressors (see 
VA Memorandum dated March 20, 2009).  Also, the appellant's 
records from the Social Security Administration have been 
obtained and incorporated into the claims file.  The 
appellant has not indicated that any additional pertinent 
evidence exists and there is no indication that any such 
evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The Veteran's service treatment records show that a 
psychiatric consult was requested in September 1977 and that 
the Veteran was awaiting a "senior board" at the photo 
school for a "bad attitude".  They further show that in 
February 1979 the Veteran was referred to the neuro-
psychiatric clinic for evaluation regarding the presence of a 
"character disorder".  She was noted to be an admitted 
homosexual, a fact that was noted to have come to light a few 
weeks earlier during an NIS investigation.  The Veteran 
reported feeling uptight and upset because of the harassment 
she had encountered from fellow marines after disclosing her 
sexual orientation.  It was noted that the Veteran came from 
a poor family environment and had been placed under a legal 
guardian in high school because she kept running away and 
said her father didn't want her.  She was given an impression 
of adjustment reaction of adult life.  The examiner remarked 
that the Veteran's claims of homosexual tendencies could not 
be substantiated by psychiatric evaluation and the Veteran 
was her own historian.  He said there were no objective 
findings which could be considered conclusively diagnostic of 
homosexuality and that in cases like this, psychiatric 
evaluation may be useful to rule out the presence of major 
mental illness, but could not confirm the allegation of 
homosexual tendencies.  There is a Medical Officer's 
Examination report in July 1979 containing findings that the 
Veteran's homosexual behavior was not the result of mental 
illness.  She was noted to have a normal clinical psychiatric 
examination at her separation examination in July 1979. 

The Veteran's service personnel records show that she was 
honorably discharged from service in November 1979 by reason 
of unsuitability due to homosexual tendencies.  It was noted 
on a First Endorsement form signed by the Veteran's 
commanding officer in July 1979 that during the course of an 
investigation concerning homosexuality the Veteran denied all 
alleged homosexual acts and tendencies, but eventually 
declared her homosexuality after being observed by two 
military policemen performing homosexual acts while on duty.  
She also admitted that she had entered into a marriage of 
convenience with a gay Marine.  It was further noted that 
subsequent to the investigation, the Veteran's then average 
Marine performance of duty and personal appearance 
deteriorated to the degree that it became necessary to 
reassign her duties of lesser responsibilities within her 
work center at the Station Photo Lab.    

In May 2002, the Veteran filed a claim for service connection 
for posttraumatic stress disorder (PTSD).  Her asserted 
stressor involved being a member of a team investigating 
aircraft crashes during which times she saw bodies and body 
parts.  She specified that she was not claiming service 
connection for bipolar disorder or alcoholism.  

On file is a June 2002 statement (VA Form 21-4138) from a 
licensed psychologist stating that the Veteran was a patient 
of psychological and behavioral consultants and had 
participated in individual psychotherapy for symptoms of 
depression and chemical abuse.  He said that the Veteran had 
a long history of depressive symptoms that indicate 
deterioration in functioning since her "severe PTSD 
syndrome" from the Marine Corps.  He also noted that she had 
been unable to function or hold a job for several years.  

Also on file is a June 2002 statement (VA Form 21-4138) 
signed by an illegible name noting that the Veteran has been 
seen and treated for bipolar disorder from September 2000 to 
December 2001.  It is noted on this statement that the 
Veteran's history of traumatic stress from military service 
had not been reviewed, but it was his/her understanding that 
this had been discussed with the therapist at length.  

VA outpatient records include psychotherapy treatment 
beginning in June 2002.  These records include a June 2002 
mental health clinic assessment report diagnosing the Veteran 
as having PTSD.  It includes the Veteran's report of an 
exacerbation of PTSD symptoms as a result of her experience 
in service.  She reported that she had been a photographer in 
service and witnessed a helicopter crash while on a training 
mission as well as other gruesome, tragic disaster scenes and 
said she also photographed child abuse cases on the base, 
including rape and accident scenes.  She further reported 
that she had been sexually molested at the age of 9 by her 
grandfather.  

VA medical center records in August 2002 show that because 
the Veteran had PTSD and suffered from traumatic nightmares, 
she was being invited to take part in a study entitled "Nite 
(Nightmare Intervention and Treatment Evaluation) Scale 
Testing".

In a statement dated in January 2003, the Veteran reported 
that while flying in a helicopter in service she observed 
another helicopter explode in the air and fall to the ground.  
She said she knew some of the passengers and was supposed to 
have dinner with them that evening.  She said her helicopter 
landed near the crash site and she photographed the scene 
which showed badly distorted bodies.  She also said she had 
the misfortune of photographing child abuse cases, including 
rape.  She said she used drugs and alcohol to numb the 
painful memories which compounded the problem and led to a 
drop in her performance ratings, marriage problems and an 
early discharge.  

A January 2003 VA psychiatric examination report notes that 
the Veteran had a long standing polysubstance dependence 
beginning at the age of 9 when she began using alcohol while 
experiencing sexual molestation by her grandfather.  She 
reported that she had been arrested 12 times with charges 
ranging from possession and sale of drugs to assault on a 
police officer and destruction of private property.  She also 
reported attempting suicide three times.  She was noted to be 
married, but separated, and living with a "significant 
other" for 22 years.  She reported to the examiner that 
while in service she photographed the human remains of a 
helicopter crash and had been acquainted with some of the 
victims.  She also reported a homosexual relationship that at 
first was not consensual, but later became consensual.  The 
MMPI-2 results show that the Veteran had a tendency to 
overstate her symptoms, but the overall and subscale 
evaluations were typical of the evaluations shown by veterans 
diagnosed as having PTSD.  The examiner concluded that the 
Veteran's history, presentation during the interview and 
testing supported a diagnosis of PTSD.  The examiner noted 
that allowing that the Veteran had suffered psychiatric 
residuals of events that occurred during her military 
service, it was unlikely that military related PTSD accounted 
fully for the occupational and interpersonal impairment 
obvious in her history.  Rather, the examiner said that the 
primary diagnosis appeared to be borderline personality 
disorder with polysubstance dependence resulting in 
pervasive, behavioral and emotional dyscontrol.  He diagnosed 
the Veteran on Axis I as having PTSD, polysubstance 
dependence in early remission and bipolar disorder by 
history.  On Axis II, the examiner diagnosed the Veteran as 
having borderline personality disorder.  

In a statement dated in November 2003, the Veteran reported 
that there was no mention of anything relating to a 
psychiatric condition in her military records because there 
simply was none.  She said that she was including evidence of 
a change in primary duty that occurred after the accident 
which is what caused all of her problems.  

VA outpatient records show continuing psychotherapy treatment 
in 2003 and 2004 and reflect diagnoses of PTSD.  

The Veteran asserted on VA Form 9 in March 2004 that the 
military would have never accepted her if she had a mental 
condition and the fact that she was accepted was proof that 
her mental issues were not related to childhood trauma.

During a Board videoconference hearing in October 2005, the 
Veteran testified that she spent hours researching her 
reported stressors as well as spent thousands of dollars in 
travel and had provided everything she could provide in order 
to substantiate the stressors.  She said she had been unable 
to work and was on Social Security Disability due partly to 
her physical condition and partly to her mental condition.  
She also said she had to live with another person because she 
was unable to support herself.  She expressed her disbelief 
that there was no record of the aircraft crash she alleges 
occurred in service.  She added that she first received VA 
medical treatment in April 2002 at the Brecksville facility 
and had also been an inpatient at the Bay Pines facility in 
Florida in November 2002.  She remarked that she had made a 
stipulation to her counselor that if she died she wanted her 
ashes sprinkled over the same general area where the plane 
went down in service.  She later clarified this statement by 
stating that it was a helicopter that had crashed, not a 
plane.  With respect to this stressor, the Veteran said she 
remembered that it occurred in the winter of 1978 because she 
had to spend the night watching for coyotes so as to protect 
the bodies and that it had been very cold.  When asked by her 
representative if she was claiming that the sexual assault by 
the judge advocate and the helicopter crash were both 
stressors that she was claiming, she said that the sexual 
assault really wasn't assault because she allowed it.  She 
said it was a consensual deal she made to get an honorable 
discharge.  However, she later agreed that since she was 
essentially forced to do the act in order to get an honorable 
discharge, she supposed it could be considered part of her 
stressor.  

On file is an October 2005 "To Whom It May Concern" letter 
from Virginia Watev, MD, of University Hospital Healthcare 
Systems noting that the Veteran was totally disabled and 
impaired both physically and mentally, with terrible 
depression, anxiety and PTSD.

The record contains a November 2005 "To Whom it May 
Concern" letter from the coordinator of a VA Women's Trauma 
Treatment Program at the Center for Stress Recovery 
supporting the Veteran's PTSD claim and verifying that she 
met the criteria for PTSD.  She stated that this diagnosis 
was specifically based on symptomatology generated by her 
military traumatic experiences and not to current life 
stresses.  She explained that the traumatic experiences 
included witnessing the gruesome death of several fellow 
soldiers in the fall of 1978 when a helicopter crashed 
killing everyone on board, and a military sexual trauma when 
she was forced to have two sexual encounters with a base 
colonel in exchange for an honorable discharge.  

VA outpatient records show continuing psychotherapy treatment 
in 2005 and 2006 and reflect diagnoses of PTSD.  

In March 2006, the RO received a July 2002 report from a VA 
medical center addressed to the Dept. of Health and Human 
Services informing the addressee that the Veteran was 
suffering from "military related ...(PTSD)", and was 
currently engaged in treatment with the PTSD Services of 
Northeast Ohio.  

Also in March 2006 the RO received a January 2005 letter from 
the Veteran's partner of 23 years.  She said she first met 
the Veteran while the Veteran was recovering from a 
motorcycle accident and collecting SSDI.  She said that the 
Veteran's inability to handle stress on top of her physical 
condition had put a strain on their relationship.  The RO 
also received at this time a record that the Veteran stated 
was from the Marine Corp Historical Center at the Washington 
Naval Shipyard.  This record lists Major L.C.J. as a Staff 
Judge Advocate who the Veteran explained was the person who 
demanded sexual relations in exchange for an honorable 
discharge.  She said that shortly after her discharge the 
judge was "busted" with naked pictures of her in his 
possession.  

In September 2006, the RO received the Yuma Command 
Chronology from the Marine Corps Archive and Special 
Collections Branch for the years 1977 to 1979.  These records 
do not reveal any form of an aviation crash or any activity 
of a unit going to assist or observe any form of aviation 
crash.  

VA outpatient records show continuing psychotherapy treatment 
in 2006 and 2007 and reflect diagnoses of PTSD.  

In April 2007, the Veteran underwent a VA special 
psychological evaluation.  She reported that she began 
receiving treatment at the Center for Stress Recovery for 
PTSD since July 2002 and was just beginning to process 
military sexual trauma issues and trauma related to a 
helicopter crash.  She reported being on Social Security 
disability for a couple of years.  The examiner stated that 
the Veteran met the criteria for PTSD and described her 
history of childhood sexual trauma as well as trauma in the 
military consisting of both sexual trauma and witnessing a 
helicopter crash and then witnessing and photographing the 
dead and burning bodies of the crew whom she knew.  The 
inservice sexual trauma allegedly involved being coerced into 
having sex with the staff judge advocate in return for 
getting an honorable discharge.  The examiner went on to 
state that the real difficulty in this case was not the 
Veteran's diagnosis, but what the diagnosis may be attributed 
to.  The examiner stated that it was likely that the 
Veteran's childhood sexual trauma and verbal and physical 
abuse sensitized her to make her more vulnerable to the 
subsequent trauma and sexual abuse she experienced in the 
military.  The examiner opined that the trauma of the 
helicopter crash and sexual abuse, as likely as not broke 
through her defenses and precipitated an escalation of PTSD 
symptoms.  He further opined that it therefore was likely as 
not that her military traumas significantly exacerbated her 
PTSD, and that it was not possible to determine what 
percentage of the Veteran's current PTSD symptoms might be 
attributed to childhood versus military trauma.  

In May 2008, the RO received records from the Social Security 
Administration including a Disability Determination and 
Transmittal (Form SSA-831-C3) dated in March 1981 showing 
that the Veteran was determined to be disabled from April 
1980 to November 1982 due to a diagnosis of multiple 
fractures incurred in a motorcycle accident in April 1980.  
These records also include a determination in February 2005 
that the Veteran was disabled as of March 31, 2001, for her 
physical ailments as well as for PTSD, bipolar disorder, 
depression and history of substance abuse (in remission).  

VA outpatient records show continuing psychotherapy and 
psychiatric treatment through May 2008 and reflect diagnoses 
of PTSD.  

III.  Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his or her testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  A stressor need not 
be corroborated in every detail.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

Special consideration must be given to claims for PTSD based 
on personal assault. Patton v. West, 12 Vet. App. 272 (1999).  
In particular, the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
considered substantive rules that are the equivalent of VA 
regulations and must be applied.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, 
in cases of personal assault, development of alternate 
sources for information is critical.

There is an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred.  These sources include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14, which recognize that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  See also 
38 C.F.R. § 3.304(f)(3).

In this case, there are two main stressors.  The first 
stressor was witnessing a helicopter crash in the fall or 
winter of 1978 at Yuma military base in Arizona.  The 
helicopter allegedly had been carrying fellow 
servicemen/women whom the Veteran had been acquainted with.  
She said she had to photograph their dead and gruesome 
bodies.  The other main stressor was being coerced into 
having sexual relations with a staff judge advocate in 
exchange for an honorable discharge.  The Veteran also 
reported that she had to photograph incidents of rape and 
other accidents involving children on base.  As these claimed 
stressors are not related to combat, the veteran's assertions 
alone are not sufficient to establish their occurrence.  
Thus, the veteran's assertions must be corroborated by 
credible supporting evidence.  Cohen, supra.  

There is no notation of the aviation crash in the Veteran's 
service personnel or treatment records.  In an attempt to 
corroborate this alleged stressor, the Command Chronology 
from Marine Corps Archive and Special Collections Branch for 
the entire year 1978 were obtained and reviewed as well as 
the years 1977 and 1979.  These records do not reveal any 
form of an aviation crash or any activity of a unit going to 
assist or observe any form of aviation crash.  

With respect to the coerced sexual relations that the Veteran 
alleged occurred between her and the judge advocate in 
exchange for an honorable discharge, there is no 
corroborating evidence that this stressor took place nor are 
the Veteran's assertions in this respect entirely clear.  In 
relaying her stressors to a VA examiner in January 2003, the 
Veteran reported a homosexual relationship that at first was 
not consensual, but later became consensual.  She 
subsequently reported that she had been coerced into having 
sexual relations with a male judge advocate in exchange for 
an honorable discharge.  She testified in October 2005, that 
it wasn't really sexual assault since it was a consensual 
deal she made to get an honorable discharge, but later agreed 
that since she was essentially forced to do the act in 
exchange for the honorable discharge, she "suppose[d]" it 
could be considered part of her stressor.  

In any event, there is insufficient corroboration of a 
stressor of this nature.  The Veteran's service personnel 
records do show that she was honorably discharged by reason 
of unsuitability due to homosexuality and they do contain the 
signature of the staff judge advocate who the Veteran alleges 
coerced her into having sex with him, but again there is no 
evidence that this stressor took place.  The Board has 
considered the holding in Patton involving the personal 
assault; however, there is no alternative evidence sufficient 
to verify the coerced sexual relationship.  The Veteran has 
asserted that her behavior changed at the time of the alleged 
coerced sexual assault and her service personnel records do 
document deterioration in her performance duties and personal 
appearance.  However, these records relate these changes to 
the investigation itself into allegations of her 
homosexuality.  In this regard, the records note that the 
Veteran's then average performance of duty and personal 
appearance deteriorated during the course of the 
investigation concerning her homosexuality.  It was noted 
that her performance deteriorated to the degree that it was 
necessary to reassign her duties of lesser responsibility 
within her work center at the Station Photo lab and that 
these duties were eventually terminated and she was assigned 
minor clerical duties which she performed in a marginal 
matter.  While the documented deterioration of the Veteran's 
work performance and personal appearance could be considered 
corroborating evidence of the purported stressor of a sexual 
encounter with the judge advocate during that time, there is 
no reason to doubt the accuracy of these records that 
attribute it to the investigation itself.  This is especially 
so when considering a service treatment record showing that 
the Veteran was seen for complaints of feeling uptight and 
upset because of the harassment she had encountered from 
fellow marines after disclosing her sexual orientation.  With 
respect to stressors involving photographing rape and other 
accidents involving the children on base, there is no 
corroborating evidence of these alleged stressors.  

The Veteran also asserted, in January 2003, that she used 
drugs and alcohol to numb the painful memories of the 
helicopter crash and other disturbing scenes she had to 
photograph and that this compounded the problem which led to 
a drop in her performance ratings, marriage problems and an 
early discharge.  Contrary to these assertions, her service 
personnel and treatment records show that the drop in her 
performance ratings was attributed to the investigation into 
her sexual orientation, her marriage had been a marriage of 
convenience to a gay man, and her early discharge was based 
on unsuitability related to her homosexual tendencies.

This case essentially comes down to the fact that the 
Veteran's claimed stressors are not corroborated by any 
credible supporting evidence.  This is despite VA's repeated 
requests to her in May 2002, October 2002, January 2006 and 
April 2002 to submit supporting documentation such as 
supporting statements from any individuals with whom she may 
have discussed the incidents.  The Veteran herself has 
documented for the record her attempts to verify the 
stressors, to include hours of research, travel and web 
postings, but admitted that she wasn't able to find anything 
to support her stressors (see Veteran's statements dated in 
February 2006 and May 2008).  As the law above requires, if 
the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his or her testimony 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  Unfortunately, in 
the instant case, there is simply no evidence that 
corroborates the Veteran's claimed stressors.

In conclusion, the claimed stressors have not been verified 
despite VA's attempts to do so.  Consequently, 
notwithstanding medical evidence showing that the veteran has 
PTSD related to her claimed stressors, the second requirement 
for establishing service connection for PTSD under § 3.304(f) 
(i.e., credible supporting evidence that the claimed in-
service stressor occurred) has not been met.  Therefore, the 
claim must be denied since without establishing all three 
requirements under 38 C.F.R. § 3.304(f), service connection 
for PTSD is not warranted.  

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


